Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection 

 The Status of Claims:
Claims 1-21 are pending. 
Claims 1-8, 12-15,17-18, and 20-21 are rejected. 
Claims 9-11,16 and 19 are objected. 


DETAILED ACTION
1. 	Claims 1-21 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/US2018/044134 07/27/2018
which claims benefit of 62/537,853 07/27/2017
    Drawings
3.         The drawings filed on 1/27/2020 are accepted by the examiner.  
        IDS
4.          None.



Claim Objections
Claims 9-11,16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the limitation” A method for treating a subject in need thereof comprising administering a pharmaceutical composition comprising PGI2 receptor agonist” is recited.  This expression is vague and indefinite because the claim does not specify what kind of the subject in need is required to be treated by the pharmaceutical composition comprising PGI2 receptor agonist. An appropriate correction is required . 

 
Claim Rejections - 35 USC § 112” isrected. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabled for the treatment of a subject in need thereof comprising administering a pharmaceutical composition comprising PGI2 receptor agonist according to claims.  The claims are not directed to the treatment of the specific diseases, but the treatment of all kinds of diseases by using the mechanistic nature of exposing an adipocyte to a PGI2 receptor agonist in the human. The specification falls short because data essential for treating numerous diseases by administering a therapeutically effective amount of the claimed agonist compound to a person in need is not described in the specification. 

In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention

	The nature of the invention in claims 13, and 17 are in the followings:

    PNG
    media_image1.png
    51
    585
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    59
    581
    media_image2.png
    Greyscale


The State of the Prior Art

	The state of the prior art is in the followings:

Sharma et al (US 2012/0323025) teaches that the method of producing beraprost, prostacyclin derivatives  that are useful pharmaceutical compounds possessing activities such as platelet aggregation inhibition, gastric secretion reduction, lesion inhibition, and bronchodilation. Beraprost is a synthetic benzoprostacyclin 
Wang et al (US 2014/0275266) teaches that  cicaprost may be administered to produce the beneficial therapeutic result that is selected from the group consisting of reducing inflammation, promoting wound healing, reducing scarring, topical and ocular conditions. 
Ohno et al (US 5,2021,447) discloses that by the process of the present invention, PGI2 derivatives which are useful as an anti-thrombus agent, antiulcer drug, antiatherosclerotic drug and the like may be produced industrially in large scale.
Ohno et al (US 4,474,802) discloses that prostaglandin I2 derivatives which are stable and possess platelet aggregation-inhibiting, hypotensive, anti-ulcer and other activities.
However, there are no conclusive data which allow the approval for treating all kinds of diseases for any patient in need using the claimed PGI2 receptor agonist .. 

The predictability or lack thereof in the art

The instant claimed invention is highly unpredictable as discussed below:
	It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the method for treating a subject in need thereof comprising 2 receptor agonist could result in the possibility of unpredictable effects since IP receptor agonists, particularly when used intravenously, have been associated with the rapid development of pulmonary edema, hypotension, bleeding due to inhibition of platelet aggregation, and tachycardia. In addition, clinical use of these agonists is contraindicated in patients suffering many conditions. For example, the IP agonist iloprost is contraindicated in patients with unstable angina; decompensated cardiac failure (unless under close medical supervision); severe cardiac arrhythmias; congenital or acquired heart valve defects; increased risk of bleeding; a history of myocardial infarction in the past 6 months; or a history of cerebrovascular events (e.g. stroke) within 3 months.This kind of treatment can not translated to all the possible treatment of all the well-known diseases in regards to their therapeutic effects. 
Hence, in the absence of a showing of correlation between all the well-known diseases claimed as capable of treatment by administering a pharmaceutical composition comprising PGI2 receptor agonist in the patient and all the known diseases, one of skill in the art is unable to fully predict possible results from the administration of the claimed compounds due to the unpredictability of the role of treating any known diseases by administering a pharmaceutical composition comprising PGI2 receptor agonist in the patient in spite of a fact that exposing an adipocyte to a  PGI2 receptor agonist in the human can act as a potential target to treat a patient at a risk of obesity, diabetes mellitus, fatty liver disease, or a cardiovascular disease, i.e. whether promotion or inhibition would be beneficial for the treatment of all the diseases.
in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities.  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The amount of direction or guidance present

	The direction present in the instant specification is that the compounds of selexipag, FK-788, beraprost, iloprost, carbacyclin, cicaprost and treprostinil, or a pharmaceutically acceptable salt thereof can be used to treat any subject in need.
   However, the specification is silent and fails to provide guidance as to whether all the known diseases require the mechanistic nature of exposing an adipocyte to a  PGI2 receptor agonist in the human in the patient with the claimed compounds, i.e. the specification fails to provide a correlation between all known diseases and exposing an adipocyte to a  PGI2 receptor agonist in the human.  Also, there is no direction and guidance for how all those diseases would be cured by using the claimed compounds.
The presence or absence of working examples

There are four representative examples for treating only the reduction of a body fat by using the PGI2 receptor agonists. The results show the varying activating effects of PGI2 receptor agonists on lipolytic activity in human mature adipocytes resulting from a breakdown of intracellular triglycerides into free fatty acids and glycerol. The data show that in this particular assay system, the most potent agonist is cicaprost,

2 receptor agonist, i.e. again, there is no direct correlation between  all the known diseases and the claimed compounds.
The breadth of the claims

	The breadth of the claim is that all the compounds of PGI2 receptor agonists can be used to treat all the known diseases, without regards as to the side-effect of the claimed compounds on the stated diseases.
The quantity of experimentation needed

	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which kinds of those diseases would be benefited by the affect of the claimed compounds and would furthermore then have to determine whether the claimed compounds would provide treatment of all the known diseases.
  The level of the skill in the art

	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the compounds of PGI2 receptor agonists for all kinds of diseases-treatment.  As a result, 2 receptor agonists in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S    (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
An appropriate correction is required,
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated clearly by Mathad et al (WO 2016/193994 A1).
Mathad et al teaches the preparation of amorphous selexipag and its pharmaceutical use for the treatment in huamn in the following:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(see page 1 , the last paragraph at the bottom)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(see page 2 , the first paragraph). These are identical with the claims.

6.	Claim(s) 13-14 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated clearly by Blackburn  et al (WO 2011/037613 A1).
Blackburn et al  discloses  2-(2-((4-(((4-chlorophenyl)(phenyl)-carbamoyloxy)methyl)cyclohexyl)methoxy)acetamido)ethanesulfonic acid (Compound 1) and crystalline forms, solvates and hydrates thereof as PGI2 receptor agonists and their pharmaceutical compositions thereof are useful in the treatment of, for example, pulmonary arterial hypertension (PAH); platelet aggregation; coronary artery disease; myocardial infarction; transient ischemic attack; angina; stroke; ischemia-reperfusion injury; restenosis; atrial fibrillation; blood clot formation; atherothrombosis; asthma or a symptom thereof; a diabetic-related disorder; glaucoma or other disease of the eye with 
(see abstract page) These are identical with the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (Therapeutic Research (2008), 29(11), 1917-1919.) in view of Allen, Jr., et al (Ansel’s Pharmaceutical Dosage Forms and Drug Delivery Systems, 9th ed. 2011, p.90-93)
.
Watanabe et al discloses that the plasma levels of triglycerides, total cholesterol, chylomicron, and VLDL were all significantly decreased following s.c. administration of PGI2 derivative, beraprost sodium (BPS) in OLETF rats with diabetic nephropathy. The renal and hepatic fat deposition was also markedly reduced by BPS treatment. The level of adiponectin was significantly increased in the BPS as compared to that in control OLETF rats (see abstract page)

The instant invention, however, differs from the prior art in that the method of method for reducing body fat in a subject in need thereof comprising administering to the subject in need thereof a pharmaceutical composition comprising a PGI2 receptor agonist by administering being via a subcutaneous or a transdermal injection, via a dermal patch, being topical, a sustained release formulation or immediate release formulation, administering the agonist to a region of the body selected 3Preliminary AmendmentApplication No.: To be Assigned Docket No.: 20293US PCT (AP)January 27, 2020from the group consisting of buttocks, under the chin, underarm, under one or both eyes, cheek, brow, calf, back, thigh, ankle, and abdomen and being a human are unspecified in the prior art.


Drug substances are seldom administered alone; rather they are given as part of a formulation in combination with one or more nonmedicinal agents that serve varied and specialized pharmaceutical functions. Selective use of these nonmedicinal agents, referred to as pharmaceutical ingredients or excipients, produces dosage forms of various types. The pharmaceutical ingredients solubilize, suspend, thicken, dilute, emulsify, stabilize, preserve, color, flavor, and fashion medicinal agents into efﬁcacious and appealing dosage forms. Each type of dosage form is unique in its physical and pharmaceutical characteristics (see page 90) for the safe and convenient and effective delivery with following reasons:

•	To protect the drug substance from the destructive inﬂuence of gastric acid after oral administration (enteric-coated tablets)
•	To conceal the bitter, salty, or offensive taste or odor of a drug substance (capsules, coated tablets, ﬂavored syrups)
•	To provide liquid preparations of substances that are either insoluble or unstable in the desired vehicle (suspensions)
•	To provide clear liquid dosage forms of sub-stances (syrups, solutions)
•	To provide rate-controlled drug action (various controlled-release tablets, capsules, and suspensions)
•	To provide optimal drug action from topical administration sites (ointments, creams, trans-dermal patches, and ophthalmic, ear, and nasal preparations)

•	To provide for placement of drugs directly in the bloodstream or body tissues (injections)
•	To provide for optimal drug action through inhalation therapy (inhalants and inhalation aerosols)
.(see page 92, lines 1-29)

Medications intended for the elderly are commonly formulated into oral liquids or may be extemporaneously prepared into an oral liquid by the pharmacist. However,
certain tablets and capsules that are designed for controlled release should not be crushed or chewed, because that would interfere with their integrity and intended performance.(see page 93, from the second line, the left col. to line 6  the right col.)

Regarding the claims 1-2, 12 and 15, Watanabe discloses that administration of PGI2 derivative, beraprost sodium (BPS) (in claims 2 and 15) in rats with diabetic nephropathy was led to the reduction of the fat deposition in the renal region and liver. Also, Allen, Jr., et al teaches that drugs or pharmaceutical products can be formulated into various types of pharmaceutical compositions, liquid, solid, ointment for the young and old people 
So, if the skilled artisan in the art had desired to develop the method for reducing a body fat in a human subject (in claims 1 and  12) in need as an alternative to a rat comprising administering to the human subject in need thereof a 
This is because the skilled artisan in the art would expect such combined teachings to be successful and feasible as guidance shown in the prior art. 

Regarding the claims 1, 3-8, Watanabe discloses that administration of PGI2 derivative, beraprost sodium (BPS) in rats with diabetic nephropathy was led to the reduction of the fat deposition in the renal region and liver. Also, Allen, Jr., et al teaches that drugs or pharmaceutical products can be formulated into various types of pharmaceutical compositions by administering via injection (including subcutaneous or a transdermal injection) as in claim 3, via a dermal patch as in claim 4, being topical as in claim 5, via various controlled-release tablets, capsules, and suspensions (including a sustained release formulation or immediate release formulation) as in claims 6-7, administering the agonist to a region of the body selected 3Preliminary AmendmentApplication No.: To be Assigned Docket No.: 20293US PCT (AP)January 27, 2020from the group consisting of buttocks, under the chin, underarm, under one or both eyes, cheek, brow, .(see page 92, lines 1-29). 
Concerning claim 8,  although the prior art do not name the claimed region of the body,  the secondary reference  Allen, Jr., et al does mention the application of the as in claim 8 .
So, if the skilled artisan in the art had desired to develop the method for reducing a body fat in a human subject in need as an alternative to a rat comprising administering a pharmaceutical composition by comprising a PGI2 receptor agonist such as PGI2 derivative, beraprost sodium (BPS) via a transdermal injection ,via a dermal patch, topical,  via  various controlled release formulations ( a sustained release formulation or immediate release formulation), or via administering the agonist to a region of the body, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to combine Watanabe’s teaching of beraprost sodium with Allen’s drug teachings of the dosage form design for incorporating drugs into various dosage forms in order to make an effective drug dosage delivery method for reducingg fat in the human body. 
This is because the skilled artisan in the art would expect such combined teachings to be successful and feasible as guidance shown in the prior art. 

9.	Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chatzipanteli et al (Diabetes, 1992, 41(8), 927-35) in view of Mathad et al (WO 2016/193994 A1)
Chatzipanteli et al discloses both PGEz and PGl2 production and their effects on llpolysls in rat adipose tissue. It is found that PGl2 is a potent lipolytlc agent when added to isolated adlpocyte in the absence of endothelial cell under physiological conditions (see page 927, abstract).

The instant invention, however, differs from the prior art in that the agonist being selected from selexipage and being used in a human adipocyte is not specified in the prior art..
Mathad et al teaches the preparation of amorphous selexipag and its pharmaceutical use for the treatment in huamn in the following:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(see page 1 , the last paragraph at the bottom)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(see page 63 , the last two paragraphs).
Regarding the claims 18, 20, and 21, Chatzipanteli does teach that PGl2 is the potent llpolytlc agent when added to isolated adlpocyte in the absence of endothelial cell under physiological conditions. Also, Mathad expressly teaches that one of the PGI2 receptor agonist known as selexipag can be described as a main component in a human pharmaceutical use. Both prior art are closely related to each other with a generic PGl2 receptor agonist vs. a specific PGl2 receptor agonist, selexipage.
So, if the skilled artisan in the art had desired to develop the method for activating lipolysis in a human adipocyte (in claim 21), comprising exposing the adipocyte to a PGI2 receptor agonist (in claim 18); for example, selexipage ( in claim 20), it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to combine Chatzipanteli’s teaching of PGl2 receptor agonist as a lipolytlc agent with Mathad’s selexipage as for the human pharmaceutical  adipocyte use instead of the rat adipocyte
in order to perform a procedure designed for losing a fat in the human body. 
This is because the skilled artisan in the art would expect such combined prior art to be successful and feasible as guidance shown in the prior art. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/20/2021